EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on November 18, 2021.

The following amendments have been made: 
Claim 5, --The rotary electric shaver according to claim 1, wherein the internal inner blade is configured so that small blades of a first inner blade and a second inner blade  that are in sliding contact with the internal outer blade are erected at a predetermined position of respective base plates and overlap each other in an axial direction so that the base plates come into contact with each other--.
Claim 6, -- The rotary electric shaver according to claim 2, wherein the internal inner blade is configured so that small blades of a first inner blade and a second inner blade  that are in sliding contact with the internal outer blade are erected at a predetermined position of respective base plates and overlap each other in an axial direction so that the base plates come into contact with each other--.
Claim 7, -- The rotary electric shaver according to claim 3, wherein the internal inner blade is configured so that small blades of a first inner blade and a second inner blade  that are in sliding contact with the internal outer blade are erected at a predetermined position of respective base plates and
Claim 8, -- The rotary electric shaver according to claim 4, wherein the internal inner blade is configured so that small blades of a first inner blade and a second inner blade  that are in sliding contact with the internal outer blade are erected at a predetermined position of respective base plates and overlap each other in an axial direction so that the base plates come into contact with each other--.
Claim 13, --The rotary electric shaver according to claim 1, wherein the internal inner blade rest base has a rear support projection which contacts of the small blades in a rotation direction when the small blades are in sliding contact with the internal outer blade--.
Claim 14, -- --The rotary electric shaver according to claim 2, wherein the internal inner blade rest base has a rear support projection which contacts of the small blades in a rotation direction when the small blades are in sliding contact with the internal outer blade--.

Claim 15, -- --The rotary electric shaver according to claim 3, wherein the internal inner blade rest base has a rear support projection which contacts of the small blades in a rotation direction when the small blades are in sliding contact with the internal outer blade--.

Claim 16, -- --The rotary electric shaver according to claim 4, wherein the internal inner blade rest base has a rear support projection which contacts of the small blades in a rotation direction when the small blades are in sliding contact with the internal outer blade--.


Claims 1-16 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter not found in the prior art of record is directed to the rotary electric shaver having a plurality of outer cutters. Each outer cutter comprises an inner and outer blade arrangement. The inner blade arrangement comprises an external inner blade with a plurality of guides. The guides come into sliding contact with an inner peripheral surface of a guide ring (which is disposed on an inside of an external outer blade) to establish radial alignment with the external outer blade. This subject matter was not found in combination with the other claimed elements.
Nakano (US 6,460,252) teaches a rotary electric shaver having an inner and outer cutter arrangement. Nakano teaches an external outer blade having a plurality of hair inlet holes on an annular shaving surface in a plan view and an internal outer blade having a plurality of hair inlet holes on a disk-shaped shaving surface in a plan view and disposed radially inward of the external outer blade. Nakano teaches a rotationally driven external inner blade having a plurality of small blades which are in sliding contact with a rear surface of the shaving surface of the external outer blade and a rotationally driven internal inner blade having a plurality of small blades which are in sliding contact with a rear surface of the shaving surface of the internal outer blade. Nakano teaches an external inner blade rest base to which the external inner blade is fixed and an internal inner blade rest base to which the internal inner blade is fixed and which is supported by the external inner blade rest base. The external outer blade has a cylindrical guide ring fastened to the outside of the external blade to receive the projections of the inside outer cutter member. The connection of the external outer blade and internal outer blade, via the guide ring, prohibits rotational movement of the blades relative to one another.
Nakano does not teach the external inner blade has a plurality of guide which come into sliding connect with an inner peripheral surface of the guide ring to perform radial alignment with respect to the external outer blade.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724